DETAILED ACTION
	The following action is in response to application 16/636,134 (including the pre-amendment).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 6, the limitations of “the four and/or the fifth shifting element” lack antecedent basis.  The fourth element is only introduced in claim 2 and the fifth element is only introduced in claim 3.  
With regard to claim 12, it is believed that applicant inadvertently removed the claim dependency (omitting “claim 1” (which were added in claims 4-11)).  The claim will be treated as if it depended upon claim 1.
Claim Objections
Claim 6 is objected to because of the following informalities:  on line 2, before “the fourth” it is suggested insert the word “wherein.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung ‘850 (From IDS).  With regard to claim 14, Sung  teaches a non-transitory, computer readable storage media containing, program instructions that when executed by a computer cause the computer to control a transmission (paragraph 42) having an input shaft (input) and an output shaft (output), at least a first, a second and a third shifting element C3/C2/C1, and at least one double planetary transmission, having a first sun gear S1 and a first internal gear R1 and a second sun gear S2 and a second internal gear R2 and a planetary carrier PC1, the transmission further configured to couple the input shaft via the first shifting element C3 to the planetary carrier of the double planetary transmission, and couple said input shaft via the second shifting element C2 to the first sun gear of the double planetary transmission, and couple said input shaft via the third shifting .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung ‘850 (from IDS) in view of Beck ‘756.  With regard to claim 1, Sung teaches a transmission for a hybrid drive arrangement, the transmission configured to be coupled to a drive unit (paragraph 38), the transmission comprising: an input shaft (input) and an output shaft (output), at least a first, a second and a third shifting element C3/C2/C1, and at least one double planetary transmission, having a first sun gear S1 and a first internal gear R1 and a second sun gear S2 and a second internal gear R2 and a planetary carrier PC1, the transmission further Beck teach the transmission, configured to couple an internal combustion engine to the input shaft (paragraph 38)), to couple (functional coupling) an electric machine (Fig. 5) to the first sun gear S1 of the double planetary transmission.  With regard to claim 8, Sung teaches the transmission, further configured to changes transmission ratios of the transmission without traction force being interrupted (Fig. 3; paragraph 48).  With regard to claim 9, Sung teaches the transmission, further comprising an actuator for actuating at least one of the shifting elements (clutch actuators) in a manner which is dependent on a predefined operating specification signal (paragraph 43).  With regard to claim 10, Sung and Beck teach the electric motor; Fig. 5) and/or a pulse inverter, an electric energy source or a first drive unit (engine; paragraph 38).  With regard to claim 11, Sung and Beck teach a vehicle having a hybrid drive arrangement as claimed in claim 10 (Fig. 1/Fig. 5).  With regard to claim 12, Sung and Beck teach a method for operating a hybrid drive arrangement 3having a transmission as claimed in claim 1, the method comprising:  determining an operating specification signal; and actuating at least one of the shifting elements in order to set the functionality of the transmission in a manner which is dependent on the operating specification signal (paragraph 42).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung and Beck as applied to claim 1 above, and further in view of Rhagavan ‘909. With regard to claim 5, Sung teaches the transmission wherein the second, third or both the second and the third shifting elements C2/C1 are friction clutches, but lacks the specific teaching wherein said clutches comprise a claw coupling.  Rhagavan teaches a planetary transmission comprising of both friction 30/28 and claw couplings 52/64.  It would have been obvious to one of ordinary skill at the time of the invention to modify Sung to employ the second, third or both the second and the third shifting elements as claw couplings in view of Rhagavan in order to reduce loss (both mechanical and heat).  The combination would also have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the transmission as claimed, and particularly including a fourth shifting element configured to brake the second internal gear of the double planetary transmission, and including the remaining structure of claim 2.

Suggestions for Applicant


	In addition to correcting the 35 USC 112 second paragraph issues, it is suggested that applicant amendmend both claims 1 and 14 to claim tha the output shaft is fixedly coupled to the planetary carrier of the double planetary transmission.  This amendment to both claims would overcome the cited Sung reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama, Smalinskas, Miura, Kiuchi, Aoki, and Schiffhauer have been cited to show similar transmissions.




FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	









 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



January 13, 2021